It appears that George W. Hale was the owner of a majority of the stock of the Alcazar Company which operates a hotel and a garage. Hale took his car to the garage and left it to be repaired. An employee of the garage while testing the car ran into Mrs. Willmot Kennedy through negligent operation of the car, thereby causing her to suffer severe injuries.
Attorneys — Ubertz & Breitenstein, for Hale; Henderson, Quail, Siddell & Morgan, for Kennedy; all of Cleveland.
The evidence disclosed that Hale paid the garage for the repairs and that the employee was in the employ of the Company and not Hale. The Cuyahoga Common Pleas rendered judgment against Hale for $10,000, which was affirmed by the Court of Appeals.
Hale, in the Supreme Court, contends:
That the trial court erred in refusing to direct a verdict for him at the close of the plaintiff’s testimony and at the close of the evidence because:
(a) The evidence failed to show that the employee, who was driving the car when the accident occurred, was an agent of Hale and
(b) That the garage was an independent contractor with Hale in making the repairs.